Exhibit 10.3

 



RETENTION BONUS AGREEMENT

 

This Retention Bonus Agreement (this “Agreement”) is made as of October 16, 2015
(the “Effective Date”) between Aethlon Medical, Inc., a Nevada corporation (the
“Company”), and James B. Frakes (“Executive”). The Company and Executive are
sometimes referred to herein individually as a “Party” and together as the
“Parties.”

 

WHEREAS, Executive has served as Chief Financial Officer of the Company since
September 27, 2010; and

 

WHEREAS, the Company desires to ensure the continued service of Executive and
desires to maintain continuity in the management of the Company.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:

 

1.                Defined Terms. Capitalized terms not otherwise defined in this
Agreement shall have the meanings given such terms below.

 

a.      “Cause” shall mean the occurrence of any of the following:

 

                                               i.          Executive’s gross and
willful misconduct which is injurious to the Company;

 

                                             ii.          Executive’s engaging
in fraudulent conduct with respect to the Company’s business or in conduct of a
criminal nature that may have an adverse impact on the Company’s standing and
reputation;

 

                                            iii.          The continued and
unjustified failure or refusal by Executive to perform the duties required of
him by the Board of Directors (the “Board”) of the Company, which failure or
refusal shall not be cured within fifteen (15) days following (A) receipt by
Executive of written notice from the Board specifying the factors or events
constituting such failure or refusal, and (B) a reasonable opportunity for
Executive to correct such deficiencies;

 

                                            iv.          Executive’s use of
drugs and/or alcohol in violation of then-current Company policy; or

 

                                              v.          Executive’s failure to
devote, during the period of his employment with the Company, substantially all
of his business time, attention, skill and efforts to the faithful performance
of the duties required of him by the Board, which failure shall not be cured
within fifteen (15) days after written notice thereof to Executive.

 

b.      “Good Reason” shall mean the occurrence of any of the following:

 

                                               i.          The Company’s failure
to elect or reelect or to appoint or reappoint Executive to offices, titles or
positions carrying comparable authority, responsibilities, dignity and
importance to that of Executive’s offices and positions as of September 27,
2010; or

 

                                             ii.          Material change by the
Company in Executive’s function, duties or responsibilities (including reporting
responsibilities) which would cause Executive’s position with the Company to
become of less dignity, responsibility and importance than those associated with
his functions, duties or responsibilities as of September 27, 2010.

 

 



 1 

 

 

2.                Retention Bonus.

 

a.      Subject to Section 2(c) below, the Company shall pay Executive a
retention bonus of $50,000 (the “Retention Bonus”). The full amount of the
Retention Bonus (less applicable withholding taxes) shall be paid to Executive
in a lump-sum payment within five (5) days of the Effective Date.

 

b.      Executive’s entitlement to the Retention Bonus hereunder is in addition
to any other compensation and/or benefits to which Executive otherwise is
entitled pursuant to any other agreement between Executive and the Company.

 

c.      Termination of Executive’s employment with the Company prior to the
second anniversary of the Effective Date shall result in the following with
respect to the Retention Bonus:

 

                                     i.                    If such termination
is by the Company for “Cause” or by Executive for other than “Good Reason,” the
Retention Bonus shall be deemed forfeit and unearned by Executive. In such
event, Executive shall repay, within fifteen (15) days of the termination date,
the full amount of the Retention Bonus previously paid to Executive. Upon such
repayment, the Company shall issue to Executive an amended Form W-2 for the year
that originally included the bonus payment as compensation in order to reflect
the reduction in compensation resulting from the repayment. The Company shall be
entitled, in its discretion and to the extent permitted by applicable law, to
offset any amounts otherwise payable to Executive by the Company in connection
with or following Executive’s termination of employment by the repayment amount
due to the Company from Executive hereunder.

 

                                   ii.                    If such termination is
due to Executive’s death or disability or is by the Company other than for
“Cause” or by Executive for Good Reason, the Retention Bonus shall be deemed
fully earned and Executive (or Executive’s estate) shall not be required to
repay any portion of the Retention Bonus previously paid to Executive.

 

3.                At-Will Employment. Notwithstanding anything contained in this
Agreement, the Parties acknowledge and agree that Executive’s employment is
at-will and either Party may terminate Executive’s employment at any time and
for any reason.

 

4.                Survival. Section 2 hereof shall survive and continue in full
force in accordance with its terms notwithstanding the termination of
Executive’s employment with the Company.

 

 

[Signature page follows]

 

 

 



 2 

 

 

 

IN WITNESS WHEREOF, the Parties have executed this Retention Bonus Agreement as
of the Effective Date.

 

 

 

 





AETHLON MEDICAL, INC.   EXECUTIVE       By: /s/ James A.
Joyce                           /s/ James B. Frakes                      James
A. Joyce   James B. Frakes Chief Executive Officer    



 

 

 

 

 

 

 

 

 

 

 

 

 



 3 

 

